COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00288-CR
Style:                    Stephen William Siros v. The State of Texas
Date motion filed*:       August 15, 2014
Type of motion:           Third Motion for Extension of Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

If motion to extend time:
       Original due date:                   June 16, 2014
       Number of extensions granted:             2        Current Due date: August 18, 2014
       Date Requested:                      October 16, 2014

Ordered that motion is:
       Granted
               If document is to be filed, document due: October 16, 2014
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On July 16, 2014, the Clerk of this Court granted appellant’s second motion for
          extension of time to file appellant’s brief due to counsel’s various other
          professional and personal matters, but counsel was not warned that no further
          extensions would be granted. Accordingly, appellant’s motion is granted, but we
          inform counsel that no further extensions will be granted. If the appellant’s brief
          is not filed by October 16, 2014, we will abate this case for a hearing under Texas
          Rule of Appellate Procedure 38.8(b)(2).

Judge’s signature: /s/ Laura C. Higley
                   
Panel consists of ____________________________________________

Date: August 21, 2014
November 7, 2008 Revision